DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.    	The following is a non-final Office action in response to the Applicant submission received on 6/25/2019.
3.    	Claims 48-56 are currently pending and have been examined.

Foreign Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Oath/Declaration
5.	The applicant's oath/declaration filed on 6/25/2019 has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.

Drawings
6.	The applicant’s drawings submitted on 6/25/2019 are acceptable for examination purposes.

Information Disclosure Statement
7.	The information disclosure statement submitted by Applicant is in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the 
Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
9.	Independent claims 48, 51, 52, 55, 56 (Instant Application 16/432014) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 25, 22, 18, 14, and 1 of US Patent 10,375,606 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claims 25, 22, 18, 14, and 1 of cited U.S. Patent substantially discloses obvious versions of the Independent claims 48, 51, 52, 55, 56 of the Instant Application as addressed in the table below.
US Application 16/452,014
US Patent # 10,375,606 B2
Independent claim 48.  A method in a radio terminal, the method comprising:


Independent claim 25.  A communication control method in a radio terminal, the method comprising: 

re-configuring the DRB established in the second cell.

Claim 51.  A method in a first radio station, comprising: communicating with a radio terminal that performs Dual Connectivity by using the first cell as a primary cell and a second cell served by a second radio station as the secondary cell; and instructing, by transmitting a message for changing the primary cell from the first cell to a third cell served by a third radio station, the radio terminal to release radio resource configuration information of the second cell while keeping Data Radio Bearer (DRB) configuration information corresponding to a DRB established in the second cell, wherein the DRB configuration information is to be used for the DRB kept in the second cell during and after changing the primary cell to the third cell.

Independent claim 22.  A communication control method in a first radio station configured to operate a first cell, the method comprising: communicating, via a transceiver of the first radio station, with a radio terminal capable of performing Dual Connectivity using either the first cell or a third cell of a third radio station as a primary cell and a second cell of a second radio station as a secondary cell; and transmitting, within a procedure changing a radio station operating the primary cell of the radio terminal from the first radio station to the third radio station, a Radio Resource Control (RRC) Connection Reconfiguration message to trigger the radio terminal to: release configuration information on the second cell except for Data Radio Bearer (DRB) configuration information corresponding to a DRB established in the second cell; and 


Claim 52.  A radio terminal comprising: a memory storing instructions; and at least one processor configured to process the instructions to: perform Dual Connectivity by using a first cell served by a first radio station as a primary cell and a second cell served by a second radio station as a secondary cell, and release radio resource configuration information of the second cell while keeping Data Radio Bearer (DRB) configuration information corresponding to a DRB established in the second cell in a case where the radio terminal changes the primary cell from the first cell to a third cell served by a third radio station, wherein the DRB configuration information is to be used for the DRB kept in the second cell during and after changing the primary cell to the third cell.
Independent claim 18.  A radio terminal comprising: a transceiver; and at least one processor configured to perform Dual Connectivity using either a first cell of a first radio station or a third cell of a third radio station as a primary cell and a second cell of a second radio station as a secondary cell, wherein the at least one processor is further configured to, within a procedure changing the primary cell from the first cell to the third cell: receive a Radio Resource Control (RRC) Connection Reconfiguration message from the first radio station; release, in response to the RRC Connection Reconfiguration message, configuration information on the second cell except for Data Radio Bearer (DRB) configuration information corresponding to a DRB established in the second cell; and 
re-configure the DRB established in the second cell.

Claim 55. A first radio station, comprising: a memory storing instructions; and at least one processor configured to process the instructions to: communicate with a radio terminal that is configured to perform Dual Connectivity by using the first cell as a primary cell and a second cell served by a second radio station as the secondary cell, and instruct by transmitting a message for changing the primary cell from the first cell to a third cell served by a third radio station, the radio terminal to release radio resource configuration information of the second cell while keeping Data Radio Bearer (DRB) configuration information corresponding to a DRB established in 
Independent claim 14. A first radio station configured to operate a first cell, the first radio station comprising: a transceiver; and at least one processor configured to, via the transceiver, communicate with a radio terminal capable of performing Dual Connectivity using either the first cell or a third cell of a third radio station as a primary cell and a second cell of a second radio station as a secondary cell, wherein the at least one processor is further configured to, within a procedure changing a radio station operating the primary cell of the radio terminal from the first radio station to the third radio station, transmit a Radio Resource Control (RRC) Connection 
re-configure the DRB established in the second cell.

Claim 56.  A radio communication system comprising: first, second, and third radio stations configured to respectively serve first, second, and third cells; and a radio terminal configured to perform Dual Connectivity by using the first cell as a primary cell and the second cell as a secondary cell, wherein the first radio station further comprises: a memory storing instructions; and at least one processor configured to process the instructions to transmit, to the radio terminal, a message for changing the primary cell from the first cell to the third cell, and the radio terminal further comprises: a memory storing instructions; and at least one processor configured to process the instructions to: receive the message from the first radio station, and release radio resource configuration information of the second cell while keeping Data Radio Bearer (DRB) configuration information corresponding to a DRB established in the second cell, and the DRB configuration information is to be used for the DRB kept in the second cell during and after changing the primary cell to the third cell.

Claim 1.  A radio communication system comprising: a radio network including a first radio station configured to operate a first cell, a second radio station configured to operate a second cell, and a third radio station configured to operate a third cell; and a radio terminal having a capability of Dual Connectivity using either the first cell or the third cell as a primary cell and the second cell as a secondary cell, wherein the first radio station is configured to, within a procedure changing a radio station operating the primary cell of the radio terminal from the first radio station to the third radio station, transmit a Radio Resource Control (RRC) Connection Reconfiguration message to trigger the radio terminal to: release configuration information on the second cell except for Data Radio Bearer (DRB) configuration information corresponding to a DRB established in the second cell; and 
re-configure the DRB established in the second cell.



10.	Independent claims 48, 51, 52, 55, 56 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims 25, 22, 18, 14, and 1 of US Patent 10,375,606 B2, respectively. Although the conflicting claims are not identical, they are not patentably distinct from each other.
The Applicant is broadening the scope of the independent claims of the instant application by deleting claim elements “Radio Resource Control (RRC) Connection Reconfiguration message” and “re-configure the DRB established in the second cell” from the independent claims of the instant Application.
Nonetheless, the removal of said limitations from the independent claims of the present application made the claims a broader version of independent claims of Patent 10,375,606 B2. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re karlson, 136 USPQ 184 (CCPA). Also note Ex Parte Raine, 186 USPQ 375 (bd. App. 1969); omission of a reference element whose function is not needed would have been obvious to one skilled in the art. Then, independent claims 48, 51, 52, 55, 56 are not patentably distinct from independent claims 25, 22, 18, 14, and 1 of US Patent 10,375,606 B2.
Dependent claims 49-50, 53-54 are also rejected based on the rejection on their respective parent claims.

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b)	Zhang et al. (US 2014/0004863 A1) discloses a method that involves establishing a control-plane-connection with a user equipment (UE) (101) by a current macro base station according to an access request transmitted by the UE, and allocating a cell-radio network temporary identity to the UE. A micro base station is selected for the UE (102) according to a preset strategy when a measurement report of the micro base station reported by the UE is received.
c)	Jeong et al. (US 8,700,043 B2) discloses a method that involves selecting a cell by utilizing prestored radio link connection information when a user equipment (421) e.g. mobile terminal, fails in connecting a radio link to another cell for a given time. Measurement is performed for the former cell by utilizing the radio link connection information for the former cell.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953.  The examiner can normally be reached on M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466